UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2105



WALTER E. CHILDRESS,

                                            Plaintiff - Appellant,

          versus


AMERICAN ELECTRIC POWER COMPANY, formerly
known as Appalachian Power Company; STEPHEN
LEWIS JAMISON; FAY AMOS; AETNA INSURANCE
COMPANY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Lynchburg. Norman K. Moon, District Judge.
(CA-99-34-6)


Submitted:   January 31, 2000          Decided:     February 25, 2000


Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Walter E. Childress, Appellant Pro Se. William Beverly Poff, Frank
Kenneth Friedman, Thomas Meredith Winn, III, WOODS, ROGERS & HAZLE-
GROVE, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Walter E. Childress appeals the district court’s order dis-

missing his claims against the Defendants on the basis of res

judicata and moves to proceed on appeal in forma pauperis.   We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we deny leave to proceed in forma

pauperis and dismiss the appeal on the reasoning of the district

court. See Childress v. American Electric Power Co., No. CA-99-34-

6 (W.D. Va. July 14, 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2